       Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 1 of 21

                                 FOR OFFICIAL USE ONLY
                                Work Paper - Bankhead Interview
                                       Project 2018C004

Facts:
On June 13, 2018, SA Rebecca Hyatt and SA Laura Aleman interviewed SA Lyle Bankhead
(lyle.bankhead@us.af.mil,                . This interview occurred at AFOSI Detachment 601,
Joint Base Hickam-Pearl, Hawaii. Bankhead acknowledged the interview was recorded, had no
questions about the Privacy Act, and was sworn in for his testimony. Bankhead provided the
following information: He came on active-duty in September 2001 in the munitions career field.
He graduated from the Federal Law Enforcement Training Center in May 2011 and transitioned
to AFOSI, where he has conducted investigations and protective service operations.
Background:
He arrived to Holloman Air Force Base (AFB), NM in 2009, cross-trained into AFOSI in May
2011, was assigned to AFOSI Detachment 225, and left in October 2013. He started as a
probationary agent, promoted in rank, and became the superintendent in September 2012, where
he remained in that position until he left Detachment 225. Bankhead was on temporary duty
(TDY) for pre-deployment training from approximately May/June 2012 through August 2012;
upon his return, he took over the superintendent duties. He remembered some of the Kelley
investigation. His specific role in the investigation changed a lot, as the allegation was made
before Bankhead graduated from FLETC. He was not at the Detachment during the first subject
interview when the fingerprints would have been collected. As a probationary agent, he helped
during the interview of Tessa Kelley and was the evidence custodian. He explained he shared the
responsibility of evidence custodian with someone else when he finished training and then
became the superintendent. He could not recall who made case assignments during the Kelley
investigation, but believed that the Special Agent in Charge (SAIC) would have done that.
Typically, the superintendent handled operations in the detachment, specifically as it related to
the criminal investigations. During the Monday morning staff meeting, the agents discussed all
of the cases and during this time, agents could be tasked as well.

Summary:
The Detachment's process for collecting and submitting fingerprints was as follows: after the
subject interview, the agents would collect the fingerprints and then hold on to them. This would
typically be done by who was conducting the interview, which was usually the case agent;
however, this could change depending on TDYs and deployments. Yonatan Holz was the case
agent for the majority of the investigation; however, Bankhead did not know who collected
Kelley's fingerprints. He was not at the Detachment during either of the subject interviews (June
9, 2011 and June 8, 2012) and could not speak to the fingerprinting process during the
interviews.

Bankhead explained the current process for fingerprinting was very uniform both at his current
assignment and also when he was assigned to Osan AB, Korea. I2MS is linked with IAFIS and
fingerprints are now electronically submitted through the criminal booking inquiry, following a
probable cause determination with base legal. He explained this could be done at the same time
and was a simple process.

Bankhead could not recall the specific submission process at Detachment 225, describing a
manual process where the case agent was responsible for mailing the FD-249s to the FBI;




                                         DO DOIG   011049




                                                                                               USA000 15915
       Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 2 of 21

                                                    FOR OFFICIAL USE ONLY
                                                    Work Paper - Bankhead Interview
                                                           Project 2018C004

correctly because of what he was shown by AFOSI IG in his interview. Bankhead
acknowledged the blank Case Closure Checklist was "completely on me" and did not know why
it was filled out incorrectly. Usually, if there was an outstanding task on the checklist, Bankhead
would make sure it was done before sending the case file out.
Bankhead did not feel he was properly training to collect and submit fingerprints, stating he was
not trained on a lot of items. FLETC taught agents how to roll fingerprints and complete the FD-
249, however, there was no training on fingerprint submission. Bankhead did not receive any
superintendent training or case file review training. He explained it was not normal to progress as
fast as he did, and it was overwhelming. There was an informal superintendent training program
at the time, where you would shadow another superintendent, who hopefully handled things
correctly. If this superintendent trainer did things wrong, then the superintendent trainee would
learn the wrong way. Bankhead added the Region nominated people to attend this training, and
he was never nominated by the Region chief to attend. He said the Region Chief would likely be
responsible for verifying who was coming into the Region as a superintendent and in need of this
training. Bankhead believed he received fingerprint training at FLETC on both the electronic and
ink fingerprints; however, FLETC's electronic machine was a different electronic system. There
was no AFOSI-specific training in the follow-on academy, and there was no training on the R-
84.

Bankhead recalled the Detachment was inspected by Region 2 but not on the collection and
submission of fingerprinting. Currently, while Bankhead is assigned to Region staff, he says his
Region verifies fingerprint submission along with the Detachment and HQ AFOSI; while at
Detachment 225, nobody outside of the Detachment would have reviewed it. Right before
Bankhead departed the Detachment, the Detachment was comprised of all probationary agents
except the SAIC, Bankhead, and Greg Harper. Everybody who transferred into the Detachment
was a probationary agent, and the training fell primarily on Bankhead, with some involvement
from Taylor, as they did everything in the Detachment together.
Bankhead did not have any additional information to provide.

               ALEMAN.LAU RA ~~~'~ :~,:,;,~~A'Z1268094411                                     HY ATT.REBECCA.S    rn, ;,,11,-,,, ed b,
                A            Da'." '.078.08.07 08,rn54
               · ·1268094411 o4 00
                                                                                                                  HYATTREBECCA. SUSAN .1388016236

Prepared By:                                                            Reviewed B y:_u_s_AN_.1_3_88_01_6_23_6_"'_''°_"·
                                                                                                                  0
                                                                                                                                  '_'°"_'°-°'oo
                                                                                                                              11 11
                                                                                                                                "_·




               SA Laura Aleman                                                               SA Rebecca Hyatt



                 SIMONTON.SH   ~;i;~: :.;~~~N.c.,
                 AWN.C.11435   143so43s9
                                           11

Supervisor: __   043 59
                 _ _ _ _:,_",t
                           ,e,:,!_~~~-
                                   ~.~__ _

            SSA Shawn C. Simonton




                                                            DO DOIG   011053




                                                                                                                                                    USA000 15919
                Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 3 of 21


Devin Patrick Kelley, access, transaction, status, and credential history

Timeline of Credential/Status Events
   • August 11, 2011: DOD credential issuance (Active Duty). Card was set to expire August 10, 2014. Card was
       terminated September 4, 2012.
   • February 10, 2012 Update of phone number
   • April 25, 2012: DBIDS credential issuance (Visitor) at Holloman AFB. Sponsored by Tessa Kelley.
   • June 8, 2012: Remarks added to the person's record from Hollomon AFB by Operator, Towanda Worthy.
            o Remarks:"**BOLO** HOLLOMAN AFB--CAUTION ARMED AND DANGEROUS--ESCAPED FROM MENTAL
                HOSPITAL--6/7/12."
   • December 12 2012: Record was accessed at Holloman AFB (probable manual lookup by guard on duty)
   • March 30, 2013: Remarks added to the person's record from Holloman AFB by Operator, Heather Ignacek.
            o Remarks:"**BARRED FROM HAFB** IDV WAS DISCHARGED FROM USAF--CONTACT SF ASAP IF ACCESS
                ATTEMPTED-- 3/30/13"(no alert status was added)
   • March 31, 2013: DBIDS credential issuance (Visitor) at Holloman AFB.
            o Inadvertently initiated by Heather Ignacek; terminated 2 minutes later; Naithaan Williams was listed as
                sponsor
   • March 31, 2013: Barred status issued at Holloman AFB. Thomas Smith
            o Remarks:"Indefinitely Barred from Holloman AFB. **CAUTION** KELLEY is known to have a FIREARM
                and has threatened the lives of leadership as well as Security Forces. Member formally of 49 LRS.
                Barment Authority Col Croft 49 WG/CC - Begin date 29 Mar 2013 - Indefinite 49SFS/Reports and Analysis
                DSN 572-7251"(this remark was added on 26 Apr 2013 to "Alert status")
   • April 9, 2013: Attempted access following barment status in DBIDS and was denied.
   • April 26, 2013: Remarks added from March 30, 2013 updated to:"BARRED INDEF- CAUTION POSS FIREARM,
       THREATTO USAF MEMBERS & SFS" (this remark was added to personnel status)
   • June 12 2014: IOLS received termination of CAC credential and terminated credential in DBIDS reason code "lost
       or Stolen"
   • August 26 2015: Record Accessed at San Antonio AFB
            o Probable reason and outcome: manual lookup;"Deny" recommendation returned; no credential issued
   • February 17 2016 Records accessed Holloman AFB
            o Probable reason and outcome: manual lookup;"Deny" recommendation returned; no credential issued
   • November 6, 2017
            o Armed and Dangerous:"Armed and Dangerous: Inadvertently added by AFSFC during lookup



Access History
  Base
   ID          Base              Gate           Date UTC        Recommendation    Recommendation Reason
 176164 HOLLOMAN AFB           West Gate     11/8/201121:23          Allow
 176164 HOLLOMAN AFB           West Gate     11/9/201117:20          Allow
 176164 HOLLOMAN AFB           West Gate     11/9/201121:59          Allow
 176164 HOLLOMAN AFB           Main Gate      4/12/2012 2:46         Allow
 176164 HOLLOMAN AFB           Main Gate     4/12/2012 20:28         Allow
 176164 HOLLOMAN AFB           Main Gate      4/17/2012 1:31         Allow
 176164 HOLLOMAN AFB           Main Gate     4/28/2012 1:23          Allow
 176164 HOLLOMAN AFB           Main Gate     4/9/2013 23:18          Deny        Barred

Sponsors
   • Tessa Kelley




                                                                                                          USA00016520
               Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 4 of 21


Statuses
   • March 29, 2013
         o Barred: "Indefinitely Barred from Holloman AFB. Member to Out-process HAFB 31 Marto 5 Apr 2013.
            After which barment becomes permanent. CAUTION KELLEY is known to have threatened the lives of
            leadership as well as Security Forces. Barment approval Col Croft 49 WG/CC
                ■ Updated on April 26, 2013 to "Indefinitely Barred from Holloman AFB."CAUTION" KELLEY is
                    known to have a FIREARM and has threatened the lives of leadership as well as Security Forces.
                    Member formally of 49 LRS. Barment Authority Col Croft 49 WG/CC - Begin date 29 Mar 2013 -
                    Indefinite 49SFS/Reports and Analysis DSN 572-7251"




                                                                                                        USA00016521
       Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 5 of 21
     BOYD — 12/13/17                                                                                                 I


1                                 SWORN TESTIMONY OF
2                         LIEUTENANT COLONEL(Retired)DAVID BOYD
3

                                          W: Lt Col(R)David Boyd
                             I0: Colonel Tom Riney IO2: Colonel Brian Bacarella
                                           I03: Ms. Lan Nguyen
 4
 5                                      Case: Devin Kelley IG Inquiry
 6
 7
 8   I0: Okay,the time is now 1417, Eastern Standard Time on the 13th December 2017. The
 9   persons present are the witness, Lieutenant Colonel Retired David Boyd; the investigating
10   officers, Colonel Riney, Colonel Bacarella, and Ms. Nguyen. The investigating officers are
11   located in the Pentagon. Mr. Boyd, where are you located?
12
13   W: Monument, Colorado.
14
15   I0: Okay, and that's at your residence, correct?
16
17   W: Correct.
18
19   I0: Okay. All right. I will now administer the oath. Please stand and raise your right hand.
20
21   W: Okay.
22
23   I0: Do you solemnly swear that the testimony you're about to give shall be the truth, the
24   whole truth, and nothing but the truth, so help you God?
25
26   W: I do.
27
28   I0: Okay. Thank you. Please be seated. You are not allowed to record this interview. Please
29   confirm that you are not recording this interview?
30
31   W: I am not.
32
33   I0: Okay. Having been advised ofthe nature ofthis inquiry, the witness testifies as follows:
34   Please state your name and spell your last name.
35
36   W: David J. Boyd, B-O-Y-D.
37
38   I0: And what is your current military status?
39
40   W: Retired.
41
42   I0: Okay. And what rank did you retire in?
43
         This is a protected document. It will not be released (in whole or part), reproduced, or given additional
      dissemination (in whole or part) outside the Air Force without the approval ofThe Inspector General, SAFIIG

                                           FOR OFFICIAL USE ONLY(FOLIO)




                                                                                                                USA00021788
     BoydCase  5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 6 of 21
          — 12/13/17                                                                                                 7


1
2    IO: Okay. Now were the case reviews after you reviewed them, was anything sent up to Air
3    Force Security Forces Center at that time?
4
5    W: You know,other than I think being entered into SFMIS,I don't think so.
6
7    10: Okay.
s
 9   W: Nothing formal. That I'm aware of.
10
11   IO: Do you know how fingerprint data was submitted? Did it go through the Security Forces
12   Center?
13
14   W: Well OSI was typically responsible for like it's just policy like if there was -- if
15   somebody needed to be entered into NCIC after a conviction it was OSI that was responsible
16   for doing that.
17
18   IO: Okay.
19
20   W: So we didn't touch that.
21
22   IO: But how about if there were reporting requirements, and I'll cover these when we start
23   talking reporting, but if there was reporting requirements before any kind ofjudicial?
24
25   W: SFMIS is the only thing I can think of.
26
27   IO: Okay. So that's --
28
29   W: Unless it was a more, you know, really because when we -- we talked about what we did,
30   we handled basically misdemeanors on the installation.
31
32   IO: Okay.
33
34   W: So for the most part anything we would deal with, if we had interviews then everything
35   would be turned over directly to a First Sergeant, Squadron commander.
36
37   IO: Okay. Now -- okay. Was that after the -- so if you did the investigation that included
38   interrogations or I guess witness questioning, that would all get turned over?
39
40   W: Just to be fair, we interviewed and so, you know, yeah we would interview somebody and
41   it would all be written, and then I'm not sure 100 percent what was put into SFMIS --
42
43   IO: Okay.
44
45   W: -- after that. And you know,typically, we would, you know, we just as the matter of, you
46   know, because the commander has the overall responsibility for judicial, nonjudicial actions

        This is o protected document. It will not be released (in whole or port), reproduced, or given additional
      dissemination (in whole or port) outside the Air Force without the approval of The Inspector Generol, SAF/IG

                                            FOR OFFICIAL USE ONLY(FOUO)




                                                                                                                 USA00021794
     BoydCase  5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 7 of 21
          — 12/13/17                                                                                                 8



 1   against members under their command, and so we would try to keep the commanders as
 2   informed as we could --
 3
 4   IO: Okay.
 5
 6   W : -- on anything we had going on.
 7
 8   IO: Okay. I guess along those lines, where you mentioned that the report would get written,
 9   and then part of it would get put into SFMIS, you know how long those reports were
10   maintained?
11
12   W: I have no idea. I don't know.
13
14   IO: Okay.
15
16   W: I don't know what the -- you know, how long it would go out for.
17
18   IO: Okay. You don't know how long they were -- they had to keep them?
19
20   W: No. No.
21
22   IO: Okay. Now, going back towards the fingerprinting. If you brought somebody in for
23   questioning, or you had a case that was going on, and this case we'll eventually be talking
24   about assault so, but a case like assault and you brought somebody in for questioning on that,
25   what they be fingerprinted? Would all the military members be fingerprinted?
26
27   W: You know,I want to -- I can't remember off the top of my head I want to say, well I don't
28   want to say because I really can't remember if that was our process. I mean I trusted my
29   investigations guys to handle the nuances to all of that.
30
31   IO: So it would be the guys who were in the SFOI would be the ones to ask what the process
32   was there?
33
34   W:   Yes.
35
36   IO: Okay. And Mr. Schnell would be one ofthose guys?
37
38   W: Yes.
39
40   IO: Anybody else that you think I can ask from that SFOI Department, or branch?
41
42   W: That's still there?
43
44   IO: And they don't have to still be there, who do you think would be the best one to ask?
45
46   W: Schnell.
47
        This is o protected document. It will not be released (in whole or port), reproduced, or given additional
      dissemination (in whole or port) outside the Air Force without the approval of The Inspector Generol, SAF/IG

                                            FOR OFFICIAL USE ONLY(FOUO)




                                                                                                                 USA00021795
     BoydCase  5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 8 of 21
          — 12/13/17                                                                                                 9



1    I0: Schnell, okay.
2
3    W: Yeah,I mean he's probably, not probably, he is the best investigator -- the best
4    investigator I'd ever had --
5
6    10: Okay.
7
s    W: -- at all my command tours.
9
10   10: Okay. Great. Do you know if there was a requirement to submit fingerprints, or if there
11   was the policy on --
12
13   W: I can't remember. I -- you know.
14
15   10: One ofthe things --
16
17   W: I don't want to make conjecture or guess, so Ijust don't remember.
18
19   10: Okay. One ofthe things that we see in the Department of Defense Instructions is there is
20   a probable cause determination that goes into determining when fingerprints should be
21   submitted or when they shouldn't be.
22
23   W : Okay.
24
25   10: Do you remember any kind of process where you determine probable cause during
26   investigations?
27
28   W: No. Uh, uh'[negative response].
29
30   IO: Okay. You never hear anything from the SJA or hear about talking with the SJA about?
31
32   W: Well if -- well, I guess there was nothing formal.
33
34   I0: Okay.
35
36   W: But there was nothing ever done in a vacuum either without SJA's input. So for example,
37   if we truly had probable cause or wanted to do anything with it, it would be, you know, we
38   could -- we would be talking directly with the Staff Judge Advocate for the installation.
39
40   I0: Okay. And they would -- they would be the ones kind oftelling you if there's probable
41   cause to go forward or not?
42
43   W: Yes. Yes.
44
45   I0: Okay.
46


        This is o protected document. It will not be released (in whole or port), reproduced, or given additional
      dissemination (in whole or port) outside the Air Force without the approval of The Inspector Generol, SAF/IG

                                            FOR OFFICIAL USE ONLY(FOUO)




                                                                                                                 USA00021796
     BoydCase  5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 9 of 21
          — 12/13/17                                                                                                 23



 1   that's truly a misdemeanor- offense, because now they're going to have a felony conviction on
 2   their records.
 3
 4   I0: Okay.
 5
 6   W: You know, but OSI takes that. You know,they are responsible for inputting whatever it is
 7   into NCIC on a felony conviction.
 8
 9   I0: Is that written anywhere do you know,is there guidance out there?
10
11   W: I don't know if it's written or not. Ijust know that -- I would -- I don't know. I would
12   assume so. I know that I've never seen a checklist for us ever inputting that anywhere into
13   NCIC.
14
15   I0: Got it.
16
17   I03: Mr. Boyd,if --
18
19   W: Yes, ma'am.
20
     I03: If a court-martial conviction results from a Security Forces investigation, who
22   responsibility is it at that point to input the information into was it N --
23
24   I0: NCIC.
25
26   I03: NCIC?
27
28   W: I believe it's still OSI.
29
30   I03: Do you recall --
31
32   W: I've never -- I don't ever remember having that responsibility.
33
34   I0: Okay.
35
36   103: Okay.
37
38   W: With any of my investigations.
39
40   I03: What about if one ofthe -- a Security Forces investigation results in a nonjudicial
41   punishment? Are fingerprints put into the system at that point?
42
43   W: No,because if they aren't guilty, then there's no crime. If they're found not guilty.
44
45   I03: Well no, no. If a commander believes that the member violated something, and offers
46   NJP,and the NJP is accepted by the member, and the commander finds that member guilty of
47   a charge, that's not conviction, but there still is --
        This is a protected document. It will not be released (in whole or part), reproduced, or given additional
      dissemination (in whole or part) outside the Air Force without the approval of The Inspector General, SAF/IG

                                            FOR OFFICIAL USE ONLY(FOLIO)




                                                                                                                 USA00021810
                       Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 10 of 21
                                                                          - 1 of 2 -
FD-302 (Rev. 5-8-10)

                                                   FEDERAL BUREA                 OF INVESTIGATION


                                                                                                                             Date of entry        11/06/201 7


              Jessika Lee Edwards (Edwards) , black female, date o f birth (DOB) -
        -         social security account number (SSAN)          (P- 1)      telephone number
                         home address of                              Ft . Sill , Oklahoma
          73503 , was interviewed at the Ft . Si l l Military Police Station in Ft _
          Sil l, Oklahoma . Also present for the interv i ew was her husband , Jeremiah
         Edwa rds , black male , DOB               SSAN      (P- 1)       celephone number
        -                  After being advised of the identity of the interviewing
        ~               e nature of the interview , Edwards provided the following
          information :

             Edwards was Devin Patr i ck Kel l ey ' s (Kelley) Staff Sergeant in the
         Un ited States Air Force arou nd 2010 - 2011 at Hol l oman Ai r Force Base in New
         Mexico . Kelley l i ved on base with h is wife and step- son. Kelley to l d
         Edwards that everyone was against him and always did the bare minimum at
         work . Edwards vo l unteered to be Kelley ' s supervisor because no one else
         wanted to superv i se him . Ke l ley was i ncarcerated around early 2012 for
         physical abuse to his wife and step - son.

            A couple of years later , Kelley cont acted Edwards v i a                                                           Faceboo k and
         requested a reference for a j ob . The two began an on and                                                             o ff communication
         that was strictly through Facebook messenger unti l about                                                              four months ago .
         Edwards then gave Kelley her phone number because Ke l ley                                                             was acting
         suicidal .

              Ke l ley was upse t tha t his wife or girlfr i e n d wanted to take his son
         away from him . Kelley to ld Edwards he would buy dogs off o f Craigslist to
         train . If the dogs did n ot l isten , Kel l ey would use the dogs for target
         pract i ce and d i smember them . Kel l ey also obsessed with church shoot i ngs
         a n d guns . Regard i ng the church shoot i ng in Sou th Carol i na , Kelley told
         Edwa rds , " I wish I had t he n erve to do it ." Kel l ey also sent Edwa r ds
         pictures of multiple guns he was building , specifically an AR- 15 style
         rifle .

            Edwards told Kelley t o get he l p once she rea l ized he was completely
         obsessed wi th mass shootings . Edwards then deleted Kel l ey as a friend on
         Faceboo k . Edwards sa i d it was possibl e that Kel l ey made a new Facebook
         account and attempted to add her back as a friend .




   Investigation on    11/05 /2017          at   Ft . Sill , Oklahoma , United States                              (In Pers o n)

   F~ # 356E-SA-~2~8817                                                                                                       Date drafted     11 / 0 6 / ~ 0 1 7
   by   Damon Morton , H. Cris Lang
  This document contains neither rncommeodatioos nor conclusions of the F BL It is the property of the FBI and is loaned to your agency; it and its contents a.-e not
  to be distributed outside your agency.
                                                                                                                                                                    FBI000285

                                                                                                                                                             USA00022911
1
             Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 11 of 21
1
I

I
I    Interview of Troy Bizzack,
     Holloman AFB in NM
                                              , referenced by Valorie Rowe, they all worked together at



l
l    Approximately 11:17 am


l    In AF, Devin worked for me. Section chief fo r supervisor of warehouse. Under my leadership.

     Met just before left for or right when came back from Afghanistan in 2012 or 2013
j    One of worst airman ever supervised
J
     Caused a lot of problems

     Defiant, tried to buck system as much as could
1
I1
     Caused rifts with coworkers

     Progressive discipline

     -Valorie would write up once or twice before went up to his level

     .-this happened once or twice

     He was out of air force in his opinion

     He made some threats to leadership

             Through his wife, his wife told our command she and devin talked about how we wouldn't get
             away with it
             Had a gut feeling that if there was ever going to be someone who would shoot up th e shop, it
             would be him

     Made some written threats to his wife

     Had to take weapons out of his car and home on air force base

             Wasn't allowed to have them on base
             No weapons on vehicle and if live on base housing, need to have weapons registered with
             security forces on base and needed to have them locked up with armory on base
             Had a loaded 9 mm in trunk of car and he confiscated

     Was admitted into mental facility (civilian)- sent him to be evaluated - for awhile and escaped from it

             Sia valley in las cruces, mexico or in el paso was admitted
             At 2 am first sergeant calls to tel l him devin escaped
             Called valorie to let them know because didn't know what capable of

     Was something about him that was off, that could never put finger on

     Work relationship ended when he was discharged between 2014 and 2015

     Right around time he was convicted of assault charges and went away for a year




                                                                                                                 FBI001299

                                                                                                               USA00023929
Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 12 of 21

                         For Official Use Only




            HEADQUARTERS
               AIR FORCE
           OFFICE OF SPEICAL
            INVESTIGATIONS


National Criminal Information Center

              Indexing Task Force

   December 2017 - January 2020




                                       Prepared by: Major John Hoffmann
                                                    NCIC TF Lead (May 19 to Jan 20)

                                                   15 January 2020


                         For Official Use Only




                                                                                 USA00024 749
      Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 13 of 21

                                         For Official Use Only


I.     OVERVIEW

On 5 Nov 17, Devin Kelley fatally shot 26 people and wounded 20 others during a mass shooting
at First Baptist Church, Southerland Springs, Texas. Kelley was prohibited by law from
purchasing a firearm due to a domestic violence conviction by Courts Martial. Kelley's conviction
was not indexed in the National Criminal Information Center 1 database, the Interstate
Identification Index (111) 2 , which is one of the databases used by the National Instant Criminal
Background Check System3 to flag prohibited firearms purchases. Following the tragic events that
day, at the direction of the Secretary of the Air Force, AFOSI embarked on a comprehensive review
of archived case files to ensure the integrity of criminal history data provided as a result of AF OSI
investigations.

II.    NCIC INDEXING TASK FORCE OPERATIONS

Starting December 2017, AFOSI established the NCIC Indexing Task Force. The Task Force (TF)
was charted to review all archived AFOSI case files dating back to 1998 to verify subjects who were
required to be indexed were properly indexed in accordance with Federal Law and DOD policy.
Additionally, the TF conducted a CODIS 4 review to check compliance as the criteria for DNA
indexing was very similar to those for criminal indexing.

The TF was located at AFOSI headquarters. Agents were pulled from across the Command to serve
as reviewers. In total there were 14 six week iterations spanning 21 months. 299 individual agents
participated in the TF. 238 agents traveled to headquarters for the effort. Some agents served multiple
tours on the TF. Additionally some professional staff were used in the initial iterations to assist with
manual prints and reviews. The first 5 iterations of the TF were made up 27-37 agents for each six
week cycle. The remaining 9 iterations were made up of 9-10 agents for each cycle. For a brief
period, AFOSI directed the Reserve (IMA) force to conduct their annual training period at
headquarters to serve on the TF. This quickly proved inefficient due the spin up time required to
conduct sufficient reviews. By the time the IMA force knew the review process, their two week
annual tour was over. Two large conference rooms were transformed into work space for the
reviewers, as the TF progressed and the number of reviewers was reduced the space was reduced to
one conference room.

The archived case files within the sample period were contained in three different case management
systems: Crime and Counterintelligence Terrorism Information System (CACTIS), Legacy
Investigative Information Management Systems (12MS) and Web I2MS. In addition to the case file
systems, the Command also embarked on an effort to digitize case files. CaseLink was the program
used to access the files that were digitized by this effort. This put the archived cases into two
categories, digitized files and physical files. Phase I of the TF was the review of the digitized files.
Phase II was the review of the physical files. Phase II required the ordering of files from the National
Archives and Records Administration (NARA) 5 .

Initially, tracking of TF work was recorded on spreadsheets. In January 2018, AFOSI fielded a
database tool to track the reviews and produce the documents needed to update the criminal history
through the Criminal Justice Information Services Division (CJIS) 6 . The database also served as the
starting point for the data set. The data set was created by pulling case information from SmartOSI



                                         For Official Use Only




                                                                                                   USA00024750
      Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 14 of 21

                                         For Official Use Only


where basic case information for the three case management systems (CACTIS, I2MS, Web I2MS)
was combined. "Shells" were auto-populated for each case number with subject information and data
from the Air Force Automated Military Justice Analysis & Management System (AMJAMS). The
reviewer would update the shells with the required charge and disposition information to support a
criminal index. The database tool was also structured to manage workflow, provided a place for
reviewer notes and recorded who modified the record as it moved through the review process. The
database tool was critical to organizing and documenting the review effort.

Phase I (2003 to 2017) reviews were conducted in stages. The first step was to check III to see if the
subject was indexed. If not, the file was moved to the next stage where a legal review of Probable
Cause (2010 to 2017 cases) was conducted and established the disposition documents were present in
the file. The final check would confirm all of these items were documented and the corrections were
added to a spreadsheet to update the record through ens. During Phase I, the TF reviewed 47,129
files and identified 5,647 criminal indexes as deficient. Deficient files were corrected to the fullest
extent possible.

Phase II (1998 to 2002) reviews were conducted by looking for the source documents in the physical
case file. If the documents supported a criminal history index, the reviewers would check III to see
if a correct index existed. If the record was deficient the corrections were added to the spreadsheet to
update the record through ens. This phase of the TF required the physical files be retrieved from
NARA This part of the TF engaged the file room for the ordering, tracking and return of the archived
files. This created a constant chum of physical files moving through limited space in the file room
and the warehouse. During Phase II, the TF reviewed 26,683 files and identified 1,677 criminal
indexes as deficient. Deficient files were corrected to the fullest extent possible.

During both phases, if an index was missing the TF would create the index by manually submitting
the fingerprints. In cases were the fingerprint card (FD-249) was present in the file those prints would
be used to create an index in III. For the case files that did not have prints, the TF was able to obtain
'Civil Prints' from ens. The 'Civil Prints' are the prints all DOD members submit when they enter
the military. There are many reasons why the prints might not be in the file. Having this option
available significantly reduced the total number of missing indexes.

Due to the volume of cases the TF was supported by the Command legal office and eventually had
dedicated legal support. In addition, an important tool for the reviewers was the searchable
spreadsheets for Non-Judicial Punishment (NJP) and Courts Martial (CM) actions pulled from
AMJAMS. Another invaluable tool for the reviewers was the Automated Records Management
System (ARMS). Often the supporting disposition documents (NJP, CM, or Discharge) were
available in ARMS making obtaining copies of supporting documents much easier.

The TF effort was led by three leadership teams. In addition to leading the agents in the review
process, the leadership teams were responsible for the efficient flow of files to review. An additional
task was coordinating the care and feeding of the TDY agents as they cycled in and out every six
weeks. The constant chum of manpower made the logistical piece just as taxing as the review process.
Logistical issues included funding (approx. $1.6 Million in TDY funds), DTS, badging, system
access, training, coordinating lodging and working with the Regions to fill the required manpower




                                         For Official Use Only




                                                                                                   USA00024751
       Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 15 of 21

                                        For Official Use Only


slots took. The TF leadership teams reported directly to the Vice Commander, who was ultimately
responsible for the effort to the AFOSI Commander and HHQ.

III.   CODIS INDEXING REVIEW

As the TF conducted reviews of the case files 2010 to 2017 for criminal indexing, a review for
proper CODIS indexing was also conducted. This was a logical step in the process as often the
requirements for criminal indexing is the same as it is for DNA indexing. The TF reviewed 18,212
files and found 6192 that required a DNA index and 3551 cases where DNA was not collected but
should have. Unfortunately, there is no way to compel subjects to give a DNA sample for the
purposes of fixing the deficiency.

IV.    MISSING PRINTS

Based on the sample set and the age of the cases it was inevitable there would be cases that did not
contain a copy of the FD-249. In these instances the first source for prints was the 'Civil Prints'
process. The second source for prints was for those subjects who had an FBI number from another
agency, to contact that agency and request prints. The final source was to request prints from the
subject. This final option was problematic because due to the age of the cases, many subjects were
no longer a member of the military and therefore there was no way to compel them to provide
prints. In total there were 359 cases missing prints that required an index. To help mitigate the
risk of the missing index, all of those subjects with a qualifying offense/disposition/venue for NICS
were indexed with a permanent firearms prohibition. The list was also checked against DOD
databases to determine if any of the subjects still worked for DOD. 22 subjects were still affiliated
with DOD in some fashion (Active, Reserve, ANG, GS, Contractor, Retired, etc). Leads were
generated to attempt to obtain prints from four of the 22. Two of the four were still subject to the
UCMJ and can be ordered to provide prints. For the remaining subjects there is no mechanism to
compel them to give their prints. In total, the number of missing prints files represents 0.005% of
the total data sample.

V.     OVER INDEXING

During Phase I of the TF and on the heels of the tragic incident in Southerland Springs the
reviewers took the approach of indexing everyone who was arrested for a qualifying offense. The
DOD Instruction governing when someone should be indexed changed in 2010. All cases prior to
2010 should have been indexed based on the disposition of the case not the arrest. This led to a
significant number of subjects who were indexed in error. The TF reviewed all of the cases
between 1998 and 2009 with a non-qualifying disposition and expunged those indexes that were
made in error. The TF identified over 1500 indexes that met this criteria. Through this review
and the validation process the over indexing of subjects was fixed by the conclusion of the TF.

V.     VALIDATION PROCESS

From mid-September 2019 to mid-January 2020 all of the record corrections and expungements
submitted to CJIS by the TF were validated for accuracy. In total, almost 19,432 FBI numbers
were reviewed revealing 2519 records did not update as requested. The primary issue in the



                                        For Official Use Only




                                                                                                  USA00024752
       Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 16 of 21

                                        For Official Use Only


validation process was indexes were created, however the dispositions did not update. These
corrections were resubmitted and will be re-validated until there are no errors. Completing this
task was passed to the Air Force Criminal Justice Information Cell at the conclusion of the TF in
January 2020.

VI.    LESSONS LEARNED

Due to the size and scope of the TF this was a massive undertaking and there are some important
lessons to be learned from the experience.

Lesson #1, Project management is an important piece for a TF of this scope. Due to the enormous
about of files and the multiple moving parts efficiencies could have been gained if early on in the
process the leadership team took a pause and examined the criteria and refined processes. Often
the initial days of the TF are described as "building the airplane as you were flying it". An
operational pause early for process refinement would have potentially reduced the length of the
TF and issues like the 'over indexing' of subjects.

Lesson #2, Validations were an important part of the process that was not executed until the end
of the file reviews. The validations that were completed showed that the updating process with
ens was not "fire and forget". Additionally, some spreadsheets from the earliest days of the TF
did not appear to be sent. Validation should have been a part of the process from the start and
ongoing. This would have allowed the TF leadership to identify errors in the correction process
with ens and fixed them sooner.

Lesson #3, The Database tool was a critical component in the review process. The development
and decision to use the tool to organize the effort saved a tremendous amount of time and resources.

Lesson #4, Management tasks needed to be bifurcated. Managing the review process was a full
time job as was the management of resources. A consistent piece of feedback from the TF leaders
is having one person do both quickly resulted in task saturation. One person needed to focus on
the reviews and one person needed to focus on the logistics as their full time jobs.

VII.   SUMMARY

The NCIC Indexing Task Force was a huge undertaking for the Command. Over 21 months, in
14 six week iterations, the TF reviewed over 73,000 files and identified over 7,300 files requiring
correction. Every agent who participated in this effort embodied the renewed focus on 'attention
to detail' and the importance of every step of the investigative process. The tragedy of Southerland
Springs reminds us how every step counts and the Command made the extraordinary commitment
to make sure it never happens again. This took a significant amount of time and resources, but
was a necessary and important step toward returning integrity to the criminal history data AFOSI
provides to ens. The efforts of the NCIC TF corrected the historical record, which allows the
Air Force and AFOSI to proceed, with confidence, on the implementation of the Air Force
Criminal Justice Information Cell and the handling of criminal indexing in the future.




                                        For Official Use Only




                                                                                                 USA00024753
          Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 17 of 21

                                                             For Official Use Only


1.   The National Crime Information Center is the United States' central database for tracking crime-related information. The NCIC has been an information
     sharing tool since 1967. It is maintained by the Criminal Justice Information Services Division of the Federal Bureau oflnvestigation and is interlinked
     with federal, tribal, state, and local agencies and offices.
2.   The III index points to the criminal history record. However, if the individual was arrested for the first time on or after July 1, 1974, he or she will be
     part of III regardless of year of birth. Furthermore, a number of older records have been added to the automated system based on various criteria
     established by the FBI.
3.   The National Instant Criminal Background Check System is a United States system for determining if prospective firearms or explosives buyers' name
     and birth year match those of a person who is not eligible to buy. It was mandated by the Brady Handgun Violence Prevention Act of 1993 and launched
     by the Federal Bureau oflnvestigation in 1998.
4.   The Combined DNA Index System, or COD IS, blends forensic science and computer technology into a tool for linking violent crimes. It enables federal,
     state, and local forensic laboratories to exchange and compare DNA profiles electronically, thereby linking serial violent crimes to each other and to
     known offenders. Using the National DNA Index System of CODIS, the National Missing Persons DNA Database also helps identify missing and
     unidentified individuals.
5.   The National Archives and Records Administration is an independent agency of the United States government charged with the preservation and
     documentation of government and historical records.
6.   The Criminal Justice Information Services Division is a division of the United States Federal Bureau oflnvestigation located in Clarksburg, Harrison
     County, West Virginia. The CJIS was established in February 1992 and is the largest division in the FBI.




                                                             For Official Use Only




                                                                                                                                                  USA00024754
          Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 18 of 21
                                                                                                        91


P. AFOSI Detachment 225, Holloman AFB - SATISFACTORY

Key Production Indicators

                                            Crim Mission - Cases Opened
                                                    2006               2007       2008           2009
        Cases Opened
                                                     25                 20         20             28
                                                  Source Utilization
        Sources Used                                2006               2007       2008           2009
        Source Initiated                              7                 5           5             10
        Not Source Initiated                          1                 3           6              4
                                             Counterintelligence Mission
        Transmitted IIRs                            2006               2007       2008           2009
        IIR                                          0                  0           0              4
        BioIIR                                       0                  0           0              0
        IIR Type Subtotal                            0                  0           0              4
                                               CI Threat Assessments
                                                    2006               2007       2008           2009
        TAs                                          0                  0           0              0
        Threats Exp./Neut.                           0                  0           0              0
                             110 (Agent Applicant) Cases Closed with 110 Report Produced
        Case Count                                  2006               2007       2008           2009
        Open                                         0                  0           4              0
        Closed                                       0                  0           4              0
                                               Crim Mission Timeliness
                                                    2006               2007       2008           2009
        0/o on Metric Target                       28.00%           34.78%       27.78%         73.30%
        Case Count                                   25                 23         18             15
                                                  Lead Timeliness
                                                    2006               2007       2008           2009
        Percent on Time                             100%               100%      96.30%         97.37%
        Lead Count                                   12                 20         27             38
                                       Substantive Investigations Final Closed
        Case Count                                  2006               2007       2008           2009
        Case Count                                    3                 5          71             17
        Significant (ECI)                            0                  0          38             10


        Cases Resolved                              2006               2007       2008           2009
        Resolution                                    3                 2          63             16


Mission Profile:
To produce timely and thorough felony-level criminal and counterintelligence investigations, products and
services promoting effective force protection and safeguarding the good order and discipline of the USAF.


Available Manpower                                        Deployments
       FOR OFFICIAL USE ONLY. This report may be protected from disclosure under the Freedom of
          Information Act. Do not release or publish, whole or in part, outside official DoD channels
                            without express approval of the Director, SAF/IGI.




                                                                                                             USA00025145
           Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 19 of 21
                                                                                                        92


Authorized: 9, Assigned: 9                             1,669 man-days

Minor Finding
   The unit was missing equipment that was not properly accounted for prior to the previous EC's departure.
   The list and dollar amount for the items missing are as follows: 0005 Reproducer Soun SN#5835 01 205
   6612SA valued at $4,500.00, 0015, Generator 7135 SN# SUB 6115PZ135 valued at $1,241.87, and 0017
   Transmitter FAS SN#5815005572083 valued at $5,426.63, totaling $11,168.50 in missing equipment. The
   old KIV-7 unit and the two STE telephones are accounted for on the equipment account. The custodian stated
   they did not have any budget code 9 items. This same information was documented in the 20-22 Jul 09 SAV,
   but the unit failed to take corrective action as instructed by the Region. The detachment initiated a report of
   survey on the recommendation of the IG.

Weaknesses
Report Documentation/Timeliness/Sufficiency
   A random review of source dossiers revealed the detachment failed to have adequate data for recruiting
   sources. There were several dossiers that did not have background data; the motivation was weak and not
   focused. The sources that were terminated did not have termination reports for witting sources and several
   of the termination meets were conducted over the telephone. The levies were weak and not specific. The
   handling agents failed follow up on levies given to the sources. Required photos of the source and vehicle
   were missing. The dossier and form 14s consistently did not have the meet location documented. There were
   no documented reviews and one source did not have entrapment training.           A review of the dossiers
   maintained at the detachments shows a significant improvement since the arrival of the new SAIC.
Counterintelligence
   The unit has been without SIPRNET connectivity for majority of the 2009 year. The            current    program
   manager who was on probation at the time did not receive proper guidance from the previous detachment
   leadership. The desk audit revealed there was a learning curve over the inspection period. The program
   manager did the best they could to meet minimum standards.
   The unit CI plans for 2007 - 2009 were present and the 2008 and 2009 plans were uploaded into CI2MS. The
   plans were not specific in regards to targets and milestones. The 2007 and 2008 plans were essentially
   identical with no quarterly reviews and or adjustments. All A&P files were created in CI2MS, but no TMFs
   were created. The unit had HRU files for all their targets for the reporting period instead of the files being
   opened as TMFs. For the years 2006 - 2008, there were minimum activities and those activities that were
   completed were not proactive. There were no leadership reviews annotated on the plans or in CI2MS.
   The unit has attempted to have briefing/debriefing program for foreign visitor escorts. However, there was no
   previous program or procedures for briefing/debriefing base personnel who travel OCONUS; a process had
   been recently implemented. The unit has adequate liaison with counterparts, both on and off base. The unit's
   collection efforts are not aligned with the AF CI Strategy and CI Board approved Target list.
   The CI program manager has a Portico account and has one CS in Portico. The PM understood that all new
   CS's were to be entered into Portico. The unit has established methods ofreporting base threat information.
   The normal channel of communication was through the TWG; the unit attends all TWG meetings and recalls.
   For time-sensitive information the unit had reported the information directly to the Wing/CC.
   Analysis was integrated into the current plan, but due to low-levels of activities, analytical products were not
   used or requested. DTA's were accomplished and loaded into CI2MS for all report years.

Meet Standards with Comments
Weapons
   All weapons were accounted for, either on-hand or a hand receipt was on hand. The program manager
   appointment letters were present for the reporting period with the exception of 2006-2007. All personnel
   were currently qualified on their primary, secondary and intermediate weapons or the proper revocation letters
   were issued. Several previous revocation letters were issued late and unsigned for the secondary weapon.
       FOR OFFICIAL USE ONLY. This report may be protected from disclosure under the Freedom of
          Information Act. Do not release or publish, whole or in part, outside official DoD channels
                               without express approval of the Director, SAF/IGI.




                                                                                                             USA00025146
           Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 20 of 21
                                                                                                         93


    Several agents did not complete pro-fire during multiple cycles throughout the inspection period. A
    majority of the ancillary training was documented. There were no quarterly inventories documented for 2006
    1st quarter, 2008 1si, 3rd and 4th quarters, and 2009 1si, 2nd and 3rd quarters. AFOSI Form 8s were not
    maintained for all of 2006 and Jan-Jun and Oct-Dec 2007. AF Form 105s did not indicate the required four-
    month inspections were being conducted. No qualification or training documentation could be located for one
    assigned reserve member of the unit.
Contingency Funds/Commodities
    The primary and alternate C-Funds custodians were appointed in writing and received C-Funds Certification
    training prior to assuming duties with a few exceptions. In 2006, there were no C-Fund training certificates
    available; the detachment commander did not have a certificate on file for 2007. Delegation letters were not
    revalidated at the beginning of each fiscal year. In 2008 there were no delegation letters from Region 2/CC;
    only AFOSI/CC. The detachment commander delegated authority for advances on 17 Apr 09, 5 Jun 09, and 8
    Jun 09. In 2010, all delegation letters were present and dated IAW AFOSII 71-111. The C-Funds documents
    were maintained in hard copy four years past the close of the fiscal year (2006).
    A C-Funds audit was conducted and all monies on-hand, plus all outstanding vouchers equaled the total
    amount of funds advanced to the unit. All C-Fund audits were conducted quarterly and documented using
    I2MS CFMS by two disinterested persons; however, all but four audits did not identify disinterested persons
    in writing. The C-Funds custodian properly safeguarded all cash.
    C-Funds expense forms were justified properly except for those relating to source meet expenses. Several
    expenses provided an excessive amount of information pertaining to source operations.
    The majority of C-Fund transfer documents only had detachment signatures; region custodian signatures were
    missing. A random review of 27 AFOSI Form 30s identified nine advances not settled within 90 days over
    the last three years. There were 13 expenses not paid within the 10 day time period. Source meal expenses
    were not broken down according to AFOSII 71-111.
    The primary and alternate commodities custodians were appointed in writing; however, not all letters from
    2006 were available in the commodities continuity binder. Quarterly commodity inventories were conducted
    and documented by         two disinterested personnel except January - March 2007 (2 nd quarter 2007), October
    - December 2007 (1 quarter 2008), and January - March 2008 (2 nd quarter 2008). Except on four occasions,
                           st

    auditors were not identified in writing.
Evidence
    The primary and alternate evidence custodians have been appointed in writing and all have received the
    Evidence Custodian Certification prior to assuming duties. Inventories were conducted semiannually, when
    there was a change in primary and alternate custodians as well as consistent inventories done on a quarterly
    basis. All documentation was maintained since last UCL
    Evidence was historically not being sought after and tracked for disposal within 14 days, currently, the
    detachment's evidence custodian has established several checks to ensure proper disposition of evidence.
    A laptop computer power supplies were not identified and marked on the evidence tag. Drugs seized were not
    sent to the lab for testing, and film seized was not developed. There were two SIM cards found in two
    cellular phones. On a consistent basis the changes in condition were not documented. One notebook was
    identified without a page count and loose unidentified paper was found in the bottom of a bag.
    The detachment collected two Sexual Assault Forensic Examination kits under restricted reporting. The
    activities were not in compliance with activity titling IAW AFOSIMAN 71-122. Both kits were later
    unrestricted, sent to the lab, and processed as rape cases.
Training
    There was one primary and two alternate training managers appointed in writing; one of the alternates had
    not completed the AF Training Course. The unit had no probationary agents. Trainers and certifiers were
    assigned to all Junior NCOs. All agents were certified on all core tasks, and appropriate tasks were identified
    based on the MTL. The unit had a specific MTL for each work center.
Felony Criminal Investigations/Operations

        FOR OFFICIAL USE ONLY. This report may be protected from disclosure under the Freedom of
           Information Act. Do not release or publish, whole or in part, outside official DoD channels
                             without express approval of the Director, SAF/IGI.




                                                                                                              USA00025147
          Case 5:18-cv-00555-XR Document 250-19 Filed 08/21/20 Page 21 of 21
                                                                                                         94


    The detachment produced Criminal Plans in hardcopy that were specific,           measureable, attainable, time
    bound, relevant. Criminal Program Management A&P files in I2MS were found for 2007-2010; however,
    required documentation was not always attached.            There were no quarterly reviews identified, no
    documentation of findings, changes, or updates to the plans to demonstrate active program management. It
    was also noted there was no associated target management files (TMF) associated to the Criminal Program
    Management A&P file, nor were the activities and case files appropriately associated and identified in the
    TMF. In 2006 there were two TMF files in I2MS that matched up to the 2005/2006 plan found on the
    detachment's server (no A&P file associated). The detachment accomplished annual local Criminal Threat
    Assessments except for the FY 10 CTA; none were attached in I2MS except for 2009.
    Inspectors reviewed 13 currently open/investigatively closed cases and dossiers in I2MS and observed the
    following: SUBJECTNICTIM participant information was mostly inputted into I2MS properly; some basic
    character descriptors were not completed; and monthly case reviews were not conducted and documented
    appropriately.
Fraud Investigations/Operations
    The unit had Base-Level Fraud plans for 2006, 2008 and 2009. The plans identified targets, but were not very
    specific and did not provide detailed rationale or violations pursued. Milestones were established and mostly
    timely. For the years 2006 and 2007 the plans were not loaded into I2MS, no TMFs were opened, objectives
    were either not present or very weak, no activities were present to show pro-activity and productivity, and no
    leadership reviews were conducted. For the years 2008 and 2009 the plans were loaded into I2MS, TMFs
    were opened, objectives were entered but very weak and general, some activities indicated some pro-activity
    and production, and however no leadership reviews were conducted. The Joint Fraud Plans were present for
    all reporting years; no reviews conducted. The unit had one fraud case in 2006 and two in 2009. It was
    apparent the unit had improved throughout the years and seamed committed to continue to improve this
    program to increase their identification, neutralize and exploit fraud initiatives.
Source Program
    The detachment currently managed seven productive CSs.              Source meet activity documentation lacked
    specific details of levies, follow-up, and source background information. Current CSs were consistently met,
    however, only one CS was tested (polygraph). CSs were mostly trained and vetted to ensure access to each
    aligned target. Dossiers were missing AF 686s, photos of CS and/or vehicle, back ground checks. Some
    dossiers were missing security pledges. One closed dossier did not have a termination report. The Source
    Manager and/or detachment leadership did not provide consistent documented monthly reviews. Current
    dossier reviews were documented in I2MS.
Security Program
    The unit security manager was appointed in writing and the primary and alternate security manager was
    properly trained. Self inspections were completed in Jun 09 and a SAV was completed in Jul 09. However,
    there was no documented SAV or Self inspection for 2006, 2007, or 2008. Classified information is being
    maintained in locked security containers and the unit has a locally produced version of the SF 701 they are
    using for the end-of-day checklist. The detachment had emergency action plans and they are tested semi-
    annually.
Knowledge Operations Management (KOM)
    The unit had a current file plan dated 28 Jul 09. The RC and the COR completed the required training. The
    KOM established an ERK drive and is currently working on transitioning records from the public drive to the
    ERK. The unit does not have any vital records identified.
Resource Planning
    The primary and alternate custodians were appointed in writing. There were no appointment letters for the
    equipment account for 07, 08. The ECs were trained within the 30 day requirement. All equipment is
    processed through the AIM system. Equipment is being labeled with the appropriate tracking labels and all
    new requirements for the unit are being processed through the PWRR system.
Transportation Program

        FOR OFFICIAL USE ONLY. This report may be protected from disclosure under the Freedom of
           Information Act. Do not release or publish, whole or in part, outside official DoD channels
                             without express approval of the Director, SAF/IGI.




                                                                                                              USA00025148
